DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 3/27/2019.
Claims 1-11 are pending.
 Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/27/2019 and 1/7/2021 have been considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “reading unit/function”, “detection unit/function”, “notification unit/function”, “storage unit”, “image deforming unit”, “display control unit”, etc. has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “unit” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: see Fig. 5.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0107690 to Soejima.
With regard to claim 1 Soejima discloses an interpretation support apparatus that supports creation of an interpretation report including a medical image obtained by examining a patient, a region of interest to focus on in the medical image, and findings on the region of interest (image recording modality 1, information management apparatus 2, the information management apparatus 2 stores and manages image report data generated in an image report generating process in the interpretation terminal 3, and supplies the image report data according to a request from the interpretation terminal 3, paragraphs [0028-0032], Fig. 6 where image report generating process is described), the apparatus comprising: a reading unit that reads a plurality of interpretation reports created by a plurality of examinations on the same part of the same patient (paragraphs [0056-0059]); a detection unit that sets one of the plurality of interpretation reports as a detection target interpretation report and sets the others as comparison target interpretation reports to be used for comparison with the detection target interpretation report, compares regions of interest of the detection target 
With regard to claim 2 Soejima discloses wherein, in a case where the difference region is not present, for a common region of interest that is a region of interest common to both the detection target interpretation report and the comparison target interpretation reports, the detection unit compares findings of the detection target interpretation report and findings of the comparison target interpretation reports regarding the common region of interest with each other and detects, as difference findings, findings not matching the findings of the comparison target interpretation reports in the findings of the detection target interpretation report (paragraphs [0060-0067]), and in a case where the difference findings are detected by the detection unit, the notification unit notifies that the difference findings have been detected (paragraphs [0064-0066]).
With regard to claim 3 Soejima discloses a storage unit that stores a correspondence table in which terms having the same meaning are associated with each other for terms used in the findings, wherein the detection unit detects the 
With regard to claim 4 Soejima discloses wherein, in the correspondence table, a plurality of terms indicating each part are associated with each other for each part of the patient (see, Fig. 5 for example, paragraphs [0041-0054]).
With regard to claim 7 Soejima discloses wherein the detection target interpretation report and the comparison target interpretation report are created based on examinations using the same examination apparatus (paragraph [0030], image recording modality 1 and an information management apparatus 2).
With regard to claim 11, claim 11 is rejected same as claim 1 and the arguments similar to that presented above for claim 1 are equally applicable to claim 11, and all of the other limitations similar to claim 1 are not repeated herein, but incorporated by reference.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0107690 to Soejima  in combination with US 2016/0203263 to Maier et al. (hereafter, “Maier”).
With regard to claims 8 and 9, Soejima teaches the interpretation support apparatus according to claim 1. However, Soejima does not expressly teach wherein one of the detection target interpretation report or the comparison target interpretation report is created based on an examination using a magnetic resonance imaging (MRI) examination apparatus, and the other one of the detection target interpretation report 
Maier teaches wherein one of the detection target interpretation report or the comparison target interpretation report is created based on an examination using a magnetic resonance imaging (MRI) examination apparatus, and the other one of the detection target interpretation report and the comparison target interpretation report is created based on an examination using a computed tomography (CT) examination apparatus (paragraph [0015]), in other words, interpretation report are created based on examinations using different examination apparatuses, claim 8, (paragraph [0015]). It would have been obvious to a person of ordinary skill in the art, before the effective filing data of the claimed invention to modify Soejima’s reference. The suggestion/motivation for doing so would have been to compare the images to create a report that provides quantitative metrics related to the patient’s current health status and their risks for future health outcomes, as suggested by Maier at paragraph [0014].
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results. Therefore, it would have been obvious to combine Maier with Soejima to obtain the invention as specified in claims 8 and 9. 
With regard to claim 10 Maier discloses wherein the examination is a head examination (paragraph [0017]).
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958.  The examiner can normally be reached on Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669